UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED May 31, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 333-148005 XODTEC LED, INC. (Exact name of registrant as specified in its charter) Nevada 20-8009362 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) P.O. Box 172 Bahama, NC 27503 (Address of principal executive offices, Zip Code) (267) 350-6511 (Registrant’s telephone number, including area code) 2F, No.139, Jian 1st Rd., Jhonghe City, Taipei County 235, Taiwan (R.O.C.) (Former address) Copies to: Asher S. Levitsky P.C. Ellenoff Grossman & Schole LLP 120 East 42nd Street; 11th floor New York, New York 10017 Phone: (212) 370-1300 Fax: (646) 895-7182 E-mail: alevitsky@egsllp.com Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x The number of shares of registrant’s common stock outstanding, as of July 17, 2012: 81,771,107 XODTEC LED, INC. Form 10-Q For the Quarter Ended May 31, 2012 TABLE OF CONTENTS Page PART I. - FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of May 31, 2012 (unaudited)and February 29, 2012 2 CondensedConsolidated Statements of Operations and Comprehensive Income for the three months ended May 31, 2012 and 2011 (unaudited) 3 Condensed Consolidated Statements of Cash Flows for the three months ended May 31, 2012 and 2011 (unaudited) 4 Notes to Unaudited CondensedConsolidated Financial Statements. 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 17 Item 4. Controls and Procedures. 17 PART II - OTHER INFORMATION Item 6. Exhibits. 17 FORWARD LOOKING STATEMENTS This report contains forward-looking statements regarding our business, financial condition, results of operations and prospects. Words such as “expects,” “anticipates,” “intends,” “plans,” “believes,” “seeks,” “estimates” and similar expressions or variations of such words are intended to identify forward-looking statements, but are not deemed to represent an all-inclusive means of identifying forward-looking statements as denoted in this report. Additionally, statements concerning future matters are forward-looking statements. Although forward-looking statements in this report reflect the good faith judgment of our management, such statements can only be based on facts and factors currently known by us. Consequently, forward-looking statements are inherently subject to risks and uncertainties and actual results and outcomes may differ materially from the results and outcomes discussed in or anticipated by the forward-looking statements. Factors that could cause or contribute to such differences in results and outcomes include, without limitation, those specifically addressed under the headings “Risks Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in our report on Form 10-K for the year ended February 29, 2012 in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in this Form 10-Q and in other reports that we file with the SEC.You are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. We file reports with the SEC. The SEC maintains a website (www.sec.gov) that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC, including us. You can also read and copy any materials we file with the SEC at the SEC’s Public Reference Room at treet, NE, Washington, DC 20549. You can obtain additional information about the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. We undertake no obligation to revise or update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this report, except as required by law. Readers are urged to carefully review and consider the various disclosures made throughout the entirety of this quarterly report, which are designed to advise interested parties of the risks and factors that may affect our business, financial condition, results of operations and prospects. 1 Part I – Financial Statements Item 1.Financial Statements XODTEC LED, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS May 31, February 29, (Unaudited) ASSETS Current assets Cash $ $ Accounts receivable, , net of allowances for bad debt of $0 Inventories, net Prepayments Other current assets Total current assets Property and equipment, net Other Assets Deposits Deferred assets Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Short-term borrowings from banks $ $ Accounts payable Other payable Accrued liabilities Loans from related parties Other current liabilities Total current liabilities Total liabilities Commitments and contingencies Stockholders' equity Preferred stock, par value $0.001 per share, 10,000,000 shares - - authorized and 0 shares issued and outstanding, at February 28, 2011 and 2010, respectively Common stock( 225,000,000 authorized shares, par value $0.001 per share; 81,771,107 shares issued and outstanding) Subscription receivable - - Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive gain - translation adjustments ) ) Total stockholders' equity ) ) Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of the financial statements. 2 XODTEC LED, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE INCOME Three months ended May 31, Revenue $ $ Cost of revenue Reverse of loss on inventory - ) Gross profit Selling, general and administrative expenses Net operating (loss) ) ) Other income (expense) Interest expense ) ) Gain(loss) on currency exchange Other income (expense) - ) Total other income ) ) Net (loss) before income taxes ) ) Income taxes - 30 Net (loss) $ ) $ ) Translation adjustments Comprehensive income $ ) $ ) Net (loss) per share - Basic $ ) $ ) - diluted $ ) $ ) Weighted average common shares outstanding - Basic and - diluted The accompanying notes are an integral part of the financial statements. * Weighted average number of shares used to compute basic and diluted loss per share is the same as the effect of dilutive securities are anti dilutive. 3 XODTEC LED, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS Three months ended May 31, Cash Flows from operating activities: Net (loss) $ ) $ ) Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Reversal of inventory writedown - ) Issuance of common sharesand amorization of professional services Impairment loss on Long live assets - Loss (Gain) on disposal of property and equipment - (Gain) on change in fair value of accrued derivative liabilities (Increase) Decrease in assets: Accounts receivable Other receivables - Inventories ) Prepayments Other current assets ) ) Decrease (Increase) in liabilities: Accounts payable ) ) Other payable - Accrued liabilities Other current liabilities ) Net cash used in operating activities ) ) Cash Flows from Investing activities: Prepayment of property and equipment ) Purchase of property and equipment - ) Net cash used in investing activities - ) Cash flows from financing activities: Proceeds from borrowings Proceeds from related parties Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents 12 Net increase in cash and cash equivalents ) ) Cash, beginning of the period Cash, end of the period $ $ Supplemental disclosures of cash flow information: Interest paid $ $ Income taxes paid $ $ - The accompanying notes are an integral part of the financial statements. 4 XODTEC LED, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS May 31, 2012 NOTE 1 – NATURE OF OPERATIONS AND BASIS OF PRESENTATION Xodtec LED, Inc.(“Company”) is a Nevada corporation incorporated on November 29, 2006, under the name Sparking Events, Inc.On June 28, 2009, the Company’s corporate name was changed to “Xodtec Group USA, Inc.” and on May17, 2010 the Company’s corporate name was changed to “Xodtec LED, Inc.” The Company, through its subsidiaries, is engaged in the design, marketing and selling of advanced lighting solutions which are designed to use less energy and have a longer life than traditional incandescent, halogen, fluorescent light sources.The Company’s wholly-owned subsidiaries, Xodtec Technology Co., Ltd. (“Xodtec”); Targetek Technology Co., Ltd. (“Targetek”); UP Technology Co., Ltd. (“UP”), are organized under the laws of the Republic of China (Taiwan).The Company also owns a 35% interest in Radiant Sun Development S.A., a company organized under the laws of the Independent State of Samoa (“Radiant Sun”).See Note 17 in connection with a change in the Company’s business. On April 1, 2009, in anticipation of the exchange agreement described in the following paragraph, APlus International, Ltd., a Nevada limited liability company (“APlus”), acquired all of the capital stock of Xodtec, Targetek and UP, pursuant to agreements with the shareholders of each of these companies (The application of domestic investment by foreign nationals governed by the Investment Commission of the Republic of China is still in the process ) and acquired a 35% interest in Radiant Sun pursuant to an agreement with the holders of 35% of the capital stock of Radiant Sun.As a result of these agreements, the former shareholders of Xodtec, Targetek and UP and the former holders of 35% of the stock of Radiant Sun were the sole members of APlus. On April 20, 2009, the Company entered into an exchange agreement with APlus and its members pursuant to which the Company, then known as Sparking Events, Inc. acquired all of the stock of Xodtec, Targetek and UP and APlus’ 35% interest in Radiant Sun in exchange for 16,000,002 shares of common stock.The transaction pursuant to which the Company issued 16,000,002 shares of common stock to the former members of APlus in exchange for all of the stock of Xodtec, Targetek and UP and APlus’ 35% interest in Radiant Sun is referred to as the reverse acquisition. Simultaneously with the reverse acquisition, the Company’s then principal stockholder transferred to the Company for cancellation, without consideration, 27,000,000 shares of common stock owned by him. At the time of the reverse acquisition, the Company was a blank check shell company and was not engaged in any business.Upon completion of the reverse acquisition, the Company’s business became the business of Xodtec, Targetek and UP.Radiant Sun did not have any significant operations prior to the reverse acquisition. Under generally accepted accounting principles, the acquisition by the Company of Xodtec, Targetek and UP is equivalent to the acquisition by APlus of the Company, then known as Sparking Events, Inc., with the issuance of stock by APlus for the net monetary assets of the Company.This transaction is reflected as a recapitalization, and is accounted for as a change in capital structure.Accordingly, the accounting for the acquisition is identical to that resulting from a reverse acquisition. Under reverse acquisition accounting, the comparative historical financial statements of the Company, as the legal acquirer, are those of the accounting acquirer, APlus.Since APlus was organized to acquire Xodtek, Targetek and UP on April 1, 2009, and had no operations, the Company’s historical financial statements reflect the operations of Xodtek, Targetek and UP prior to April 1, 2009, the combined operations of APlus, Xodtek, Targetek and UP from April 1, 2009 to April 20, 2009, and the combined operations of these companies and the Company from April 20, 2009.The accompanying financial statements reflect the recapitalization of the shareholders’ equity as if the transactions occurred as of the beginning of the first period presented.Thus, only the 16,000,002 shares of common stock issued to the former APlus members are deemed to be outstanding for all periods reported prior to the date of the reverse acquisition.The 1,380,000 shares of common stock that were outstanding on April 20, 2009, after giving effect to the cancellation of the 27,000,000 shares that were acquired by the Company and cancelled, are treated as if they were issued on April 20, 2009, as part of a recapitalization. The Company has the following operating subsidiaries: - Xodtec Technology Co., Ltd., was set up on February 5, 2005 is mainly engaged in LED lighting ODM/OEM and distribution in Taiwan business. - Targetek Technology Co., Ltd., was set up on March 26, 1997 and is mainly engaged in professional translation business. 5 NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying unaudited interim condensed consolidated financial statements (“Interim Financial Statements”) of the Company and its subsidiaries have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and are presented in accordance with the requirements of Form 10-Q and Rule 10-01 of Regulation S-X. Accordingly, these Interim Financial Statements do not include all of the information and notes required by GAAP for complete financial statements. These Interim Financial Statements should be read in conjunction with the consolidation financial statements and notes thereto for the fiscal year ended February 29, 2012 included in the Company’s Form 10-K. In the opinion of management, the Interim Financial Statements included herein contain all adjustments, including normal recurring adjustments considered necessary to present fairly the Company’s financial position, the results of operations and cash flows for the periods presented. The operating results and cash flows for the interim periods presented herein are not necessarily indicative of the results to be expected for any other interim period or the full year. Certain prior year amounts have been reclassified to conform with the current period's presentation, none of which had an impact on total assets, stockholders' deficit, net loss, or net loss per share. The accompanying consolidated financial statements have been prepared on a going concern basis which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. As shown in the consolidated financial statements, during the three months ended May 31, 2012, the Company incurred an operating loss and a net loss of approximately $280,000. The Company had a negative cash flow in operating activities amounting approximately $166,000 in the three months ended May 31, 2012, and the Company’s accumulated deficit was approximately $8 million as of May 31, 2012. These factors raise substantial doubt about the Company’s ability to continue as a going concern. The accompanying consolidated financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. Use of Estimates The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the amount of revenues and expenses during the reporting periods. Management makes these estimates using the best information available at the time the estimates are made. However, actual results could differ materially from those results. Segment Information ASC 280 requires companies to report information about operating segment in interim and annual financial statements. It also requires segment disclosures about products and services geographic and major customers. The Company has determined that it does not have any separately reportable operating segments. RevenueRecognition The Company’s revenue recognition policies are in compliance with ASC 605 (Originally issued as Staff Accounting Bulletin (SAB) 104). Revenue is recognized at the date of shipment to customers when a formal arrangement exists, the price is fixed or determinable, the delivery is completed, no other significant obligations of the Company exist and collectability is reasonably assured. Payments received before all of the relevant criteria for revenue recognition are satisfied are recorded as unearned revenue.Discounts provided to customers by the Company at the time of sale are recognized as a reduction in sales as the products are sold. Sales taxes are not recorded as a component of sales. Cost of Sales The cost of sales represents, primarily, the cost of manufacturing by third party manufacturers based on a contract price, as well as warehousing costs, shipping and handling costs, and any cost related inventory adjustment, including write downs for excess and obsolete inventory. Shipping and Handling Costs The Company records all charges for outbound shipping and handling as revenue. All compounding shipping and handling costs are classified as cost of goods sold. 6 Accounts Receivable Accounts receivable are carried at original invoice amount less the allowance for doubtful accounts based on a review of all outstanding amounts at year end. Management determines the allowance for doubtful accounts by using historical experience applied to an aging of accounts. Trade receivables are written off when deemed uncollectible. Inventories The Company’s inventories are stated at the lower-of-cost-or-market price.Cost is determined on the weighted average method. The Company provides for a lower-of-cost-or-market adjustment against gross inventory values. For the three months ended May 31, 2012, the company sold approximated $10,000 of inventories which were fully reserved as of February 29, 2012. The Company recorded approximately $500,000 of inventory valuation reserve for LCM inventory adjustments at May 31, 2012. Equity Investment The Company accounts for its interest in its equity investments pursuant to ASC 323 “Investment – Equity Method and Joint Ventures,” which sets forth guidance as to the treatment of equity investments. Because the Company only unconsolidated subsidiary is inactive, does not meet the test of a significant subsidiary under Rule 1-02(w)of Regulation S-X and any summarized information is de minimis, the Company is not required to include summarized financial information with respect to this entity and the absence of summarized financial information does not impact its consolidated financial statements. Property and Equipment Property and equipment are stated at cost less accumulated depreciation and accumulated impairment losses, if any. Major improvements and addition which can prolong the service life of fixed assets are counted as capital expenditures and recorded as fixed assets. Expenditures on regular repairs and maintenance are recorded as expenses. Property and equipment are depreciated according to the service life and using the average method, with one-year residual value. Additions are depreciated according to their respective estimated service life. Major improvements are depreciated based on the remaining service lives of fixed assets. While assets are continually in use after the expiration of its service life, the residual values and service lives are estimated and depreciated accordingly and continually. The gain (loss) on disposal of assets is recognized as non-operating revenue (expenditure) in the period of sale or disposal. Depreciation is computed using the straight-line method over the estimated useful lives as follows: Useful Lives (Years) Transportation 5 years Office equipment 3-6 years Machinery 3-6 years Other equipment 3-6 years Impairment of Long-Lived Assets The Company accounts for the impairment and disposition of long-lived assets in accordance with ASC 360, Property, Plant and Equipment. The Company periodically evaluates long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying value of an asset may not be recoverable. If the estimated future cash flows (undiscounted and without interest charges) from the use of an asset were less than the carrying value, a write-down would be recorded to reduce the related asset to its estimated fair value. The assumptions used by management in determining the future cash flows are critical. In the event these expected cash flows are not realized, future impairment losses may be recorded. Income Taxes The Company accounts for income taxes in accordance with ASC 740, Income Taxes, whichrequires that the Company recognize deferred tax liabilities and assets based on the differences between the financial statement carrying amounts and the tax basis of assets and liabilities, using enacted tax rates in effect in the years the differences are expected to reverse. Deferred income tax benefit (expense) results from the change in net deferred tax assets or deferred tax liabilities. A valuation allowance is recorded when, in the opinion of management, it is more likely than not that some or all of any deferred tax assets will not be realized. The Company adopted ASC 740-10-25, Income Taxes- Overall-Recognition, on January 1, 2007, which provides criteria for the recognition, measurement, presentation and disclosure of uncertain tax position. The Company must recognize the tax benefit from an uncertain tax position only if it is more likely than not that the tax position will be sustained on examination by the taxing authorities, based on the technical merits of the position. The tax benefits recognized in the financial statements from such a position are measured based on the largest benefit that has a greater than 50% likelihood of being realized upon ultimate resolution. The Company did not recognize any additional liabilities for uncertain tax positions as a result of the implementation of ASC 740-10-25. 7 Net Loss per Share The Company calculates its basic and diluted earnings per share in accordance with ASC 260. Basic earnings per share are calculated by dividing net income by the weighted average number of common shares outstanding for the period. Diluted earnings per share are calculated by adjusting the weighted average outstanding shares to assume conversion of all potentially dilutive warrants and options and convertible securities. There were no convertible securities outstanding during the three months ended May 31, 2012.The Company uses the treasury stock method to reflect the potential dilutive effect of the unvested stock options and unexercised warrants. Because the Company incurred losses for the three months ended May 31, 2012, the number of basic and diluted shares of common stock is the same since any effect from outstanding warrants would be anti-dilutive. Gain (Loss) on Exchange Foreign-currency transactions are recorded in New Taiwan dollars (“NTD”) at the rates of exchange in effect when the transactions occur. Gains or losses resulting from the application of different foreign exchange rates when cash in foreign currency is converted into NTD, or when foreign-currency receivables or payables are settled, are credited or charged to income in the year of conversion or settlement. On the balance sheet dates, the balances of foreign-currency assets and liabilities are restated at the prevailing exchange rates and the resulting differences are charged to current income. Translation Adjustment The Company’s financial statements are presented in the U.S. dollar ($), which is the Company’s reporting and functional currency. The functional currency of the Company’s subsidiaries is NTD. Transactions in foreign currencies are initially recorded at the functional currency rate prevailing at the date of transaction. Any differences between the initially recorded amount and the settlement amount are recorded as a gain or loss on foreign currency transaction in the consolidated statements of operations. Monetary assets and liabilities denominated in foreign currency are translated at the functional currency rate of exchange prevailing at the balance sheet date. Any differences are taken to profit or loss as a gain or loss on foreign currency translation in the statements of operations. In accordance with ASC 830, Foreign Currency Matters, the Company translates the assets and liabilities into U.S. dollarsusing the rate of exchange prevailing at the balance sheet date and the statements of operations and cash flows are translated at an average rate during the reporting period. Adjustments resulting from the translation from NTD into U.S. dollar are recorded in stockholders’ equity as part of accumulated other comprehensive income. The exchange rates used for interim financial statements in accordance with ASC 830, Foreign Currency Matters, are as follows: Average Rate for the three months May 31, Taiwan dollar (NTD) NTD 29.42042 NTD29.97079 United States dollar ($) $ $ Exchange Rate at May 31, Taiwan dollar (NTD) NTD 29.68240 NTD29.68975 United States dollar ($) $ $ Comprehensive Income (Loss) Comprehensive income (loss)includes accumulated foreign currency translation gains and losses. NOTE 3 - FAIR VALUE MEASUREMENTS The carrying values of cash and cash equivalents, accounts receivable, other receivable inventories, prepayments, other current assets, short-term borrowings from banks, accounts payable, other payable, accrued liabilities, loans from related parties and other current liabilities approximate the related fair values due to the short-term maturities of instruments. NOTE 4 -RECENT ACCOUNTING PRONOUNCEMENTS The Company has considered all new accounting pronouncements and has concluded that there are no new pronouncements that may have a material impact on results of operations, financial condition, or cash flows, based on current information. 8 NOTE 5 – INVENTORIES As of May 31, 2012 and February 29, 2012, the Company’s inventory consisted of raw material, work in progress and finished goods as follows: May 31, February 29, Raw material $ $ Work-in-process Finished goods Gross inventory $ $ Less inventory reserve Netinventory $ $ NOTE 6 – PROPERTY AND EQUIPMENT Property and equipment consisted of the following: May 31, February 29, Transportation $ $ Office equipment Machinery Total property and equipment Accumulated depreciation ) ) Total property and equipment, net $ $ Depreciation and amortization expenses during the three months ended May 31, 2012 and 2011 were $12,238 and $12,474, respectively. NOTE 7 – DEFERRED ASSETS Deferred assets consisted of the following: May 31, February 29, Deferred professional fee $ $ The Company’s professional fee for the future is as followings: May 31, 2013 $ May 31, 2014 $
